Bird, Y. C.
In this case I find that all of the securities for money in the possession of Jane W. Mulford, at the time of her death, belonged to the estate of her late husband, Benjamin W. Mulford, *164deceased, and did not belong to her in her own right as her own separate estate, and that her executors must account for them or their value to the administrator de bonis non with the will annexed of Benjamin' W. Mulford, deceased, excepting only so much thereof as has been honestly appropriated by her executors in the proper discharge of their duties as such executors, before they had notice of the fact that the moneys represented by said securities, or any of them, were trust funds. This applies to all the securities alike — the bond and mortgage as well as the note. I do not think that the executors of Jane, she dying without any estate in her own right, should suffer loss for what they honestly did under their appointment, before notice. They took things as they appeared upon the face. Therefore, as far as they have paid money or incurred liability in the discharge of their duties as such executors, before notice, the law will protect them.
I am aware that this conclusion is not sustained by the cases of Brownlee v. Lockwood, 5 C. E. Gr. 239; Carrick v. Carrick, 8 C. E. Gr. 364; and of United States v. Walker, 109 U. S. 258; but it is in harmony with the conclusions of the chancellor in the case of Boulton v. Scott, 2 Gr. Ch. 231, and it seems to be in all respects equitable and direct.
I will advise a decree in accordance with these views.